Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5 and 8-10 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda (US 2016/160763).  Matsuda teaches:  an engine comprising:

an engine main body (E) including a plurality of cylinders;

a plurality of throttle valves (18A, 18B) positioned on intake sides of the plurality of cylinders;

and

a controller (Fig 2, ECU 17) configured to control opening and closing operation of the plurality of throttle valves,
wherein output of a part (group A) of the plurality of cylinders is larger than output of rest (group B) of the plurality of cylinders, and

wherein the controller opens a part (group A) of the throttle valves upstream of the part of the plurality of cylinders at a lower speed than rest (group B) of the throttle valves upstream of the rest of the plurality of cylinders.  See Figures 1 and 2, the abstract, paragraph 88, and paragraphs 7-14, 19, 66,66 and 88-89.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2016/010763).  Matsuda applies as in claim 1 above.  Although the disclosure of Matsuda is drawn to a motorcycle as is applicant’s, Matsuda does not appear to teach the engine mounted in the same orientation as applicant is claiming in claims 6 and 7.  However, such an orientation of a V type engine wherein one cylinder .
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERICK R SOLIS/Primary Examiner, Art Unit 3747